United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
___________

No. 03-3744
___________

Una Mae Davis,                        *
                                      *
             Appellant,               *
                                      *
     v.                               *
                                      *
Cleveland Hammonds, Jr.,              *
Superintendent,                       *
                                      *
             Appellee,                *
__________
                                          Appeals from the United States
No. 03-3821                               District Court for the
___________                               Eastern District of Missouri.

Una Mae Davis,                      *
                                    * [UNPUBLISHED]
            Appellant,              *
                                    *
      v.                            *
                                    *
Cleveland Hammonds, Superintendent, *
St. Louis Public Schools,           *
                                    *
            Appellee.               *
                              ___________

                           Submitted: June 17, 2004
                              Filed: June 24, 2004
                               ___________
Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       In these consolidated appeals, Una Mae Davis appeals the district court’s1
adverse grant of summary judgment in her employment-discrimination lawsuit, and
its dismissal of her related lawsuit. Having carefully reviewed the record, we affirm.
See Kenney v. Swift Transp., Inc., 347 F.3d 1041, 1044 (8th Cir. 2003) (summary
judgment standard of review); Doe v. Sch. Dist. of Norfolk, 340 F.3d 605, 613 (8th
Cir. 2003) (Federal Rule of Civil Procedure 12(b)(6) standard of review).

       Davis is African American and in her late sixties; she was employed by the St.
Louis Public School District (District) as a teacher from 1985 to 1993. She filed two
lawsuits against District Superintendent Cleveland Hammonds based on allegations
arising from her unsuccessful applications for elementary teaching positions in 1999,
2000, and 2001. In her first lawsuit (Davis I)--filed in June 2002 in federal court--
Davis claimed race, age, and gender discrimination under Title VII and the Age
Discrimination in Employment Act (ADEA).2 After Davis’s gender-discrimination
claim was dismissed for lack of exhaustion, in May 2003 she filed a second lawsuit
(Davis II) in state court, claiming race, age, and gender discrimination under Title
VII, the ADEA, and the Missouri Human Rights Act (MHRA); the lawsuit was
removed to federal court.

     We agree with the district court that Davis did not create any trialworthy issues
on her race- and age-discrimination claims. See Kenney, 347 F.3d at 1045


      1
       The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri.
      2
      She did not specifically cite the ADEA, but the district court construed her
complaint as asserting such a claim.
                                         -2-
(describing burden shifting in Title VII case); Mayer v. Nextel W. Corp., 318 F.3d
803, 806-07 (8th Cir.) (applying burden-shifting analysis in ADEA case), cert.
denied, 124 S. Ct. 153 (2003); Duncan v. Gen. Motors Corp., 300 F.3d 928, 930 n.2
(8th Cir. 2002) (noting Title VII and MHRA claims are analyzed using same legal
principles), cert. denied, 538 U.S. 994 (2003). Further, even if Davis’s August 2002
Equal Employment Opportunity Commission charge was timely as to her claim of
gender discrimination, she also did not produce any evidence showing that the
legitimate, nondiscriminatory reasons District gave for not hiring her were a pretext
for gender discrimination. Finally, the lists of former teachers hired by District
during the relevant period included many individuals who were as old or older than
Davis, African American, and female, and Davis cannot compare herself to teachers
hired for the first time by District, or to individuals who were hired at schools she did
not contact or who were hired for teaching positions in high school. Cf. EEOC v.
Kohler Co., 335 F.3d 766, 775-76 (8th Cir. 2003) (instances of disparate treatment
can support claim of pretext, but plaintiff has burden of proving that disparately
treated employees were similarly situated in all relevant respects).

       We also find that the district court did not abuse its discretion in denying
Davis’s motion to compel, see Roberts v. Shawnee Mission Ford, Inc., 352 F.3d 358,
360 (8th Cir. 2004) (appellate review of discovery orders is narrow and deferential),
and that Davis II was properly removed to federal court, see Lindsey v. Dillard’s, Inc.,
306 F.3d 596, 598 (8th Cir. 2003) (claims can be removed based on federal question
jurisdiction, and if pendant state claims are closely related to federal claim, district
court has supplemental jurisdiction over them). Davis’s remaining arguments provide
no basis for reversal, and we decline to consider the arguments she raises for the first
time on appeal.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________



                                           -3-